                                            Case 3:20-cv-07564-JSC Document 26 Filed 05/12/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       DAVID A STURMAN, et al.,                        Case No. 20-cv-07564-JSC
                                                        Petitioners,                       Case No. 20-cv-07787-JSC
                                   8
                                                  v.
                                   9                                                       ORDER RE: MOTIONS TO DISMISS
                                           UNITED STATES OF AMERICA,                       AND DENY PETITIONS TO QUASH
                                  10                                                       SUMMONSES
                                                        Respondent.
                                  11                                                       Dkt. No. 15
                                  12       ASSOCIATED SYSTEMS APPLICATION
Northern District of California




                                           PROFESSIONALS, INC.,
 United States District Court




                                  13
                                                       Petitioner,
                                  14
                                                v.
                                  15
                                           UNITED STATES OF AMERICA,
                                  16
                                                       Respondent.
                                  17

                                  18           Petitioners filed lawsuits against the Internal Revenue Service (“IRS”) seeking to quash

                                  19   IRS summonses issued to their financial institutions, among other entities. After the petitions were

                                  20   filed, the IRS withdrew many of the summonses; however, it still seeks records from financial

                                  21   institutions about Petitioners and their related businesses. Now pending before the Court is the

                                  22   IRS’s motion to dismiss the petitions as to the withdrawn summonses as moot and deny the

                                  23   petitions as to the remaining financial institution summonses. After carefully considering the

                                  24   parties’ written submissions, and having had the benefit of oral argument on April 1, 2021, the

                                  25   Court GRANTS the motion to dismiss the petitions seeking to quash the withdrawn summonses

                                  26   and denies the petitions to quash the outstanding summonses.1 Petitioners do not dispute that

                                  27
                                       1
                                  28    All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. § 636.
                                       See Associated Systems, Case No. 20-cv-7787 JSC (Dkt. Nos. 6, 12); Sturman, Case No. 20-cv-
                                           Case 3:20-cv-07564-JSC Document 26 Filed 05/12/21 Page 2 of 7




                                   1   there is no case or controversy as to the withdrawn summonses. As for the remaining summonses,

                                   2   the IRS has met its prima facie burden of satisfying the Powell factors and Petitioners have not

                                   3   met their burden of showing bad faith or an improper purpose sufficient to be entitled to an

                                   4   evidentiary hearing.

                                   5                                          LEGAL STANDARD

                                   6          The IRS may issue a summons for “ascertaining the correctness of any return, making a

                                   7   return where none has been made, determining the liability of any person for any internal revenue

                                   8   tax or . . . collecting any such liability . . . .” 26 U.S.C. § 7602(a). “Section 7609(b)(2)(A) permits

                                   9   a taxpayer identified in an IRS summons served on a third party recordkeeper to begin a

                                  10   proceeding to quash the summons; in turn, the government may seek to compel compliance.”

                                  11   Crystal v. United States, 172 F.3d 1141, 1143 (9th Cir. 1999).

                                  12          To resist a petition to quash an IRS summons, the IRS must establish “good faith” by
Northern District of California
 United States District Court




                                  13   showing that the summons: (1) is issued for a legitimate purpose; (2) seeks information relevant to

                                  14   that purpose; (3) seeks information that is not already in the IRS’s possession; and (4) satisfies all

                                  15   of the administrative steps set forth in the Internal Revenue Code. United States v. Powell, 379

                                  16   U.S. 48, 57-58 (1964). “The government's burden is a slight one, and may be satisfied by a

                                  17   declaration from the investigating agent that the Powell requirements have been met.” Crystal, 172

                                  18   F.3d at 1144 (internal quotation marks and citation omitted). “The burden is minimal because the

                                  19   statute must be read broadly in order to ensure that the enforcement powers of the IRS are not

                                  20   unduly restricted.” Id. (internal quotation marks and citation omitted). Indeed, “[e]nforcement of a

                                  21   summons is generally a summary proceeding to which a taxpayer has few defenses.” Id. (internal

                                  22   quotation marks and citation omitted).

                                  23          Once the government has met its burden in establishing the Powell elements, the

                                  24   respondent bears a “heavy” burden to show the IRS’s bad faith or that the summonses were issued

                                  25   for an improper purpose. Id. “The taxpayer must allege specific facts and evidence to support his

                                  26   allegations of bad faith or improper purpose.” Id. (internal quotation marks and citation omitted).

                                  27

                                  28
                                       7564 (Dkt. Nos. 8, 14).
                                                                                          2
                                           Case 3:20-cv-07564-JSC Document 26 Filed 05/12/21 Page 3 of 7




                                   1                                               ANALYSIS

                                   2           The IRS has met its prima facie burden. The summonses seek “COPIES of ALL

                                   3   documents of ALL ACCOUNTS, including, not limited to, ACCOUNTS . . . relating to

                                   4   [Petitioners] and their businesses” for the tax years ended December 31, 2017 and December 31,

                                   5   2018.” (Sturman, Case No. 3:20-cv-7564-JSC, Dkt. No. 1-2 at 1.)2 The investigating agent,

                                   6   James Oertel, declares that the IRS issued the summons because it is investigating Petitioners’ tax

                                   7   liability for the 2017 and 2018 tax years. To that end, the IRS issued summonses to the financial

                                   8   institutions that

                                   9                   seek documents from banks of all accounts concerning the
                                                       [Petitioners] for tax years ending on December 31, 2017 and
                                  10                   December 31, 2018. The information sought by the summonses will
                                                       show the source and amount of deposits into [the Petitioners’] bank
                                  11                   accounts during those years. I issued the summonses to these banks
                                                       because I have evidence showing that [the Petitioners] previously
                                  12                   held accounts at these financial institutions and [they] may still hold
Northern District of California
 United States District Court




                                                       accounts with them in the years under examination.
                                  13

                                  14   (Sturman, Case No. 3:20-cv-7564-JSC, Dkt. No. 15-1 at 5-6 ¶ 12; Associated Systems, Case No.

                                  15   3:20-cv-7787-JSC, Dkt. No. 13-1 at 4 ¶ 10.) The IRS does not possess the sought-after financial

                                  16   records. Agent Oertel also testifies that he provided written notice of the IRS investigation and

                                  17   issuance of the summonses to Petitioners in accordance with IRS administrative procedures.

                                  18   (Sturman, Case No. 3:20-cv-7564-JSC, Dkt. No. 15-1; Associated Systems, Case No. 3:20-cv-

                                  19   7787-JSC, Dkt. No. 13-1.) Thus, Agent Ortel’s declaration satisfies all four Powell elements.

                                  20           Petitioners’ insistence that the summonses do not seek relevant documents (the second

                                  21   Powell factor) is unpersuasive. While they do not dispute that financial records in their name are

                                  22   relevant, they dispute the relevance of financial records related to their businesses. According to

                                  23   Petitioners, Petitioner David Sturman is the “sole shareholder” of more than 15 corporations and

                                  24   the records of those corporations are not relevant to the tax liability of Petitioners personally. The

                                  25   Court disagrees. Materials requested from a third party pursuant to an IRS summons are relevant

                                  26   if the material might throw “light upon the correctness of the return.” Arthur Young & Co., 465

                                  27

                                  28
                                       2
                                        Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                                                                         3
                                           Case 3:20-cv-07564-JSC Document 26 Filed 05/12/21 Page 4 of 7




                                   1   U.S. 805, 815 (1984) (internal quotation marks and citation omitted). This standard requires the

                                   2   IRS to demonstrate that it has a “realistic expectation rather than an idle hope that something

                                   3   might be discovered.” David H. Tedder & Assocs., Inc. v. United States, 77 F.3d 1166, 1169 (9th

                                   4   Cir. 1996) (internal quotation marks and citation omitted). Common sense dictates that bank

                                   5   records related to a corporation of which the taxpayer is the sole shareholder might throw light on

                                   6   the correctness of the taxpayer’s own return or the return of another corporation solely owned by

                                   7   the taxpayer. It is thus unsurprising that Petitioners do not cite a single case to support their lack

                                   8   of relevance argument.

                                   9          Petitioners next contend that because the IRS seeks records relating to Petitioners and their

                                  10   businesses, the IRS was required to give notice of the summonses directly to those businesses; it is

                                  11   undisputed that no such notice was provided. The statute upon which Petitioners rely, however,

                                  12   expressly states that notice shall be given to any person “identified in the summons.” See 26
Northern District of California
 United States District Court




                                  13   U.S.C. § 7609(a)(1). The implementing regulation explains:

                                  14                  (IRS) shall give notice of a third-party summons to any person, other
                                                      than the person summoned, who is identified in the summons. The
                                  15                  only persons so identified are the person with respect to whose
                                                      liability the summons is issued and any other person identified in the
                                  16                  description of summoned records or testimony. For example, if the
                                                      IRS issues a summons to a bank with respect to the liability of C that
                                  17                  requires the production of account records of A and B, both of whom
                                                      are named in the summons, the IRS must notify A, B and C of the
                                  18                  summons.
                                  19
                                       26 C.F.R. § 301.7609-2(a)(1). Petitioners’ notice argument is without merit.
                                  20
                                              As the IRS has met its prima facie burden, Petitioners thus bear the heavy burden of
                                  21
                                       showing that the summonses that sought their businesses records were issued for an improper
                                  22
                                       purpose. They contend in their papers that the IRS issued the summonses to pressure them to
                                  23
                                       settle a collateral dispute regarding the tax liability of many of their corporations. See United
                                  24
                                       States of America v. Associated Systems Application Professionals, Inc. et al., 20-cv-9101 TSH
                                  25
                                       (“the Judgment Action”). In that action, filed in December 2020, the United States seeks to reduce
                                  26
                                       to judgment the unpaid federal tax assessments made against the defendant corporations.
                                  27
                                              In support of their bad faith assertion, Petitioners note that in connection with evaluating
                                  28
                                                                                          4
                                           Case 3:20-cv-07564-JSC Document 26 Filed 05/12/21 Page 5 of 7




                                   1   their tax liability, the IRS originally issued 45 summonses but then withdrew the majority of them

                                   2   after they filed their Petition. Further, the audit into Petitioners’ tax liability was opened upon

                                   3   referral from the collections department and the United States is seeking to have the judgments it

                                   4   is seeking against their corporations entered against them personally. Finally, they insist that the

                                   5   IRS’s refusal to respond to their FOIA requests means that the IRS does not have enough evidence

                                   6   to require Plaintiffs to personally pay their corporations’ overdue tax payments. At oral argument,

                                   7   Petitioners clarified that their bad faith argument boils down to an assertion that the IRS is using

                                   8   the summonses at issue here to obtain evidence to use against Petitioners to hold them liable for

                                   9   the judgments sought to be entered against their corporations. In other words, the summonses are

                                  10   actually intended to be used in the Judgment Action rather than to determine Petitioners’ own tax

                                  11   liability for 2017 and 2018.

                                  12          When a taxpayer makes an allegation of IRS bad faith as to the issuance of a summons,
Northern District of California
 United States District Court




                                  13   “the taxpayer is entitled to examine an IRS agent when he can point to specific facts or

                                  14   circumstances plausibly raising an inference of bad faith. Naked allegations of improper purpose

                                  15   are not enough: The taxpayer must offer some credible evidence supporting his charge.” United

                                  16   States v. Clarke, 573 U.S. 248, 254 (2014). The facts and circumstances alleged here do not
                                       plausibly raise an inference of bad faith.
                                  17
                                              First, that the audit was opened upon a referral from the collections department does not
                                  18
                                       plausibly support an inference of bad faith; to the contrary, if multiple corporations solely owned
                                  19
                                       by Petitioners are not paying their taxes then it is reasonable for the IRS to investigate Petitioners
                                  20
                                       themselves. To hold otherwise would insulate Petitioners from audit merely because their solely-
                                  21
                                       owned corporations have been audited and found to owe tens of thousands of dollars to the United
                                  22
                                       States government. That result does not make sense.
                                  23
                                              Second, the IRS’s withdrawal of some of the summonses also does not support a plausible
                                  24
                                       inference of bad faith. Petitioners do not allege any facts that support an inference that the
                                  25
                                       withdrawn summonses were completely without merit; instead, their withdrawal appears to have
                                  26
                                       been a reasonable effort to resolve the dispute. To hold that the withdrawal of summonses itself
                                  27
                                       supports a plausible inference of bad faith would force the IRS to refuse to compromise when
                                  28
                                                                                          5
                                           Case 3:20-cv-07564-JSC Document 26 Filed 05/12/21 Page 6 of 7




                                   1   faced with a motion to quash, even if willing to do so. Such an outcome is not in the interests of

                                   2   justice. Further, the conduct does not support an inference that the summonses that the IRS is still

                                   3   pursuing were issued in bad faith.

                                   4           Third, the allegation as to the FOIA requests does not support any inference of bad faith.

                                   5   If Petitioners believe the IRS improperly withheld documents, FOIA provides a remedy that
                                       Petitioners have not pursued.
                                   6
                                               Finally, the pendency of the Judgment Action does not plausibly support an inference of
                                   7
                                       bad faith. Petitioners speculate that the IRS is using the pretext of an audit of them personally to
                                   8
                                       assist with efforts to hold Petitioners personally liable for the deficient tax liabilities of their
                                   9
                                       corporations being sought in the Judgment Action. But they do not explain how investigating
                                  10
                                       Petitioners’ tax liabilities for 2017 and 2018 will help the IRS prove that Petitioners should be
                                  11
                                       held responsible for the tax liabilities that their companies originally incurred more than 10 years
                                  12
Northern District of California




                                       ago. And while using a summons to circumvent discovery rules could be bad faith, see United
 United States District Court




                                  13
                                       States v. Clarke, 816 F.3d 1310, 1317 (11th Cir. 2016), Petitioners have not shown that the IRS
                                  14
                                       would not be entitled to discover such documents in the Judgment Action itself; in other words, no
                                  15
                                       allegations suggest that these summonses are being used to circumvent the Federal Rules of Civil
                                  16
                                       Procedure. Further, assuming that the documents sought by the subpoenas could also be used by
                                  17   the IRS in the Judgment Action, such dual motive does not make the IRS’s investigation of
                                  18   Petitioners “totally pretextual.” S. Crow Collateral Corp. v. United States, 782 F. App’x 597, 599
                                  19   (9th Cir. 2019).
                                  20           In S. Crow, for example, the petitioners made a similar argument. The IRS was
                                  21   investigating whether Crow had promoted abusive tax schemes and issued a summons to a third
                                  22   party for records relevant to the real estate purchases of Crow’s company, SCCC. Id. at 598.
                                  23   Crow and SCCC argued that the IRS issued the summons for an improper purpose; namely, to

                                  24   obtain the names of SCCC’s counterparties in order to audit those taxpayers. Id. The Ninth

                                  25   Circuit, reviewing the issue de novo, held that Crow and SCCC had not met their burden of

                                  26   showing facts and circumstances sufficient to support a plausible inference of bad faith such that

                                  27   they were entitled to an evidentiary hearing. In particular, the court held that Crow and SCCC had

                                  28   to “point to specific facts and circumstances that raise a plausible inference that the IRS’

                                                                                            6
                                           Case 3:20-cv-07564-JSC Document 26 Filed 05/12/21 Page 7 of 7




                                   1   investigation of Crow and SCCC was totally pretextual, not just that the IRS was also

                                   2   investigating the tax liability of SCCC’s counterparties.” Id. at 599 (emphasis in original); see

                                   3   also Schwartz v. United States, No. 14-62609, 2015 WL 4104610, at *2 (S.D. Fla. May 26, 2015)

                                   4   (citing Tiffany Fine Arts, Inc., 469 U.S. 310, 317 n. 5 (1985)) (holding that the assertion that the

                                   5   IRS is seeking information relating to audits of other taxpayers, even if true, does not render a
                                       summons illegitimate if there is another legitimate purpose of its issuance).
                                   6
                                              Petitioners here argue that the subpoenas are merely a subterfuge for obtaining documents
                                   7
                                       to prove that they should be held personally liable for the debts of their corporations in the
                                   8
                                       Judgment Action. But they point to no facts or circumstances that remotely suggest that even if
                                   9
                                       that motive exists the IRS is not also interested in their own personal tax liability. As Agent
                                  10
                                       Oertel’s affidavit explains, the outstanding summonses are to financial institutions at which the
                                  11
                                       IRS believes Petitioners or their solely-owned businesses hold or held accounts and therefore are
                                  12
Northern District of California




                                       relevant to whether they paid the appropriate amount of taxes for 2017 and 2018.
 United States District Court




                                  13
                                                                                 CONCLUSION
                                  14
                                              For the reasons explained above, Respondents’ motions to dismiss and to deny are
                                  15
                                       GRANTED. Petitioners shall respond to the outstanding summonses.
                                  16
                                              This Order disposes of Case No. 3:20-cv-07564-JSC, Dkt. No. 15, and Case No. 3:20-cv-
                                  17   07787-JSC, Dkt. No. 13. The Clerks shall close both cases.
                                  18          IT IS SO ORDERED.
                                  19   Dated: May 12, 2021
                                  20

                                  21                                                                 JACQUELINE SCOTT CORLEY
                                                                                                     United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         7
